CRAWLEY, Judge,
concurring in the result.
I concur in the result reached by the main opinion, and I agree with Judge Mur-*510dock’s reasoning as expressed in his special writing; however, I write separately to convey my belief that this case should not be styled as it is. The parties did not request anonymity, and this case does not fall into the class of cases in which anonymity should be preserved. See Rule 52, Ala. R.App. P. (“In any case involving a juvenile who has been the subject of -a proceeding in the juvenile court system, a person granted youthful offender status, a victim of child abuse, or a victim of a sex offense, the appellate court shall make reasonable efforts to preserve the anonymity of such a person.”).